                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION



  SHARON TEAGUE and RANDALL
  TEAGUE, Individually, and in their              CV 18-184-M-DLC
  official capacity as Co-Personal
  Representatives of the ESTATE OF
  MARK RANDALL TEAGUE,                             ORDER

                       Plaintiffs,

  vs.

  REMINGTON ARMS COMPANY,
  LLC, REMINGTON OUTDOOR
  COMPANY, INC., SPORTING
  GOODS PROPERTIES, INC., E.I. DU
  PONT DE NEMOURS & COMPANY,
  DOES A TOK,

                       Defendants.

        Before the Court are Plaintiffs' Motions to Appear Pro Hae Vice of James J.

McGoldrick and Jeffrey W. Hightower, Jr.      (Docs. 17; 18.)   Plaintiffs state that

William A. Rossbach will act as local counsel for both McGoldrick and Hightower.

The applications appear to be in order.       Additionally, Plaintiffs indicate that

Defendants have been contacted and do not oppose these motions.      (Docs. 17 at 2;

18 at 2.)   Accordingly,

        IT IS ORDERED that Plaintiffs' Motions (Docs. 17; 18) are GRANTED on


                                        -1-
the condition that McGoldrick and Hightower shall do their own work.        This

means that they must: (1) do their own writing; (2) sign their own pleadings,

motions, and briefs; and (3) appear and participate personally in all hearings and

other proceedings scheduled by the Court.      McGoldrick and Hightower shall take

steps to register in the Court's electronic filing system ("CM-ECF").    Further

information on CM-ECF is available on the Court's website,

www.mtd.uscourts.gov, or from the Clerk's Office.

      IT IS FURTHER ORDERED that McGoldrick and Hightower shall file

separate pleadings acknowledging their admission under the terms set forth above

within fifteen days of this Order.   Should McGoldrick and Hightower fail to do

so, this Order is subject to withdrawal as it relates to non-compliant counsel.

      DATED this 25f'1day of March, 2019.




                                               Dana L. Christensen, Chief Judge
                                               United States District Court




                                         -2-
